


Exhibit 10.1




AGREEMENT


This Agreement (“Agreement”) is made as of the last date set forth opposite any
signature hereto between DONALD A. BRENNAN, (“Executive”), and KOHL'S DEPARTMENT
STORES, INC., N56 W17000 Ridgewood Dr., Menomonee Falls, WI 53051, (the
“Company”).
BACKGROUND
Executive and Company entered into an Amended and Restated Employment Agreement
dated as of April 1, 2012 (the “Employment Agreement”) whereby Company and
Executive agreed to certain aspects of their relationship during and after the
period in which Employee is employed by the Company; and


Executive and Company have mutually agreed to sever all aspects of Executive’s
employment relationship with Company and terminate the Employment Agreement on
the terms and conditions set forth herein;


NOW, THEREFORE, in consideration of the mutual promises hereinafter set forth,
the sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT


1. TERMINATION OF EMPLOYMENT. Notwithstanding any provision in the Employment
Agreement, Company and Executive shall voluntarily sever Executive’s employment
with Company effective April 1, 2014 (the “Separation Date”). Executive hereby
resigns from all offices, positions, titles and capacities Executive held with
Company and its affiliates, effective on the Separation Date. Company hereby
accepts this resignation.
Subject to and conditional upon Executive executing this Agreement and not
revoking his acceptance hereof within the timeframes specified below, the
rights, duties and obligations of the parties shall be governed by this
Agreement, and the Employment Agreement shall be terminated, except as
specifically provided therein.
2. BENEFITS TO EXECUTIVE. Subject to and conditional upon Executive executing
this Agreement and not revoking his acceptance hereof within the timeframes
specified below, Company agrees to provide Executive with the following
benefits:


A.
Final Pay, Final Expenses. In accordance with the Company’s current payroll
practices, Executive shall receive his regular salary through the Separation
Date, at which time Executive shall be removed from the Company’s payroll system
and subsequent payments shall be made only as set forth below in 2(B). Executive
shall be reimbursed for all documented business expenses that have been incurred
by Executive during the course of the performance of his duties while employed
by the Company, to the extent such expenses are reimbursable in accordance with
the Company’s current business expense reimbursement programs.



B.
Severance Payments. Company shall pay Executive severance as follows:



(i)
Following the Revocation Period described in Section 4(E) below, but in no event
later than May 10, 2014, Company shall make a one-time, lump-sum payment to
Executive in the amount of Two Million Seven Hundred Fifty Five Thousand Twenty
Five and 00/100 Dollars ($2,755,025.00), which is the sum of the following:

a.
Two Million Two Hundred Twenty Five Thousand Two Hundred Eighty and 00/100
Dollars ($2,225,280.00), which is 2.4 times Executive’s current annual salary
($927,200.00); plus

b.
Five Hundred Twenty Nine Thousand Seven Hundred Forty Five and 00/100 Dollars
($529,745.00), which the average of the three (3) most recent annual incentive
compensation plan payments paid to Executive prior to the Separation Date
($278,160.00; $276,075.00; and $1,035,000.00);

(ii)
On the date after October 10, 2014 on which Company first issues payroll checks
to its associates, Company shall make a one-time, lump-sum payment to Executive
in the amount of Two Hundred





--------------------------------------------------------------------------------




Thirty One Thousand Eight Hundred and 00/100 Dollars ($231,800.00);


(iii)
Beginning on the date after October 10, 2014 on which Company first issues
payroll checks to its associates, Company shall pay to Executive a series of
twelve (12) consecutive semi-monthly payments (the “Periodic Severance
Payments”), each in the gross amount of:



a.
Nineteen Thousand Three Hundred Seventeen and 00/100 Dollars ($19,317.00); plus



b.
Interest on each Periodic Severance Payment calculated from the Separation Date
to the date the Periodic Severance Payment is made at the rate of 1.05% per
annum.



The gross aggregate amount of the Periodic Severance Payments shall be Two
Hundred Thirty One Thousand Eight Hundred Four and 00/100 Dollars ($231,804.00),
plus interest as calculated in accordance with Section 2(B)(iii)(b). Such
Periodic Severance Payments shall be payable semi-monthly in accordance with
Company's current payroll practices. Periodic Severance Payments shall be paid
directly into Executive’s designated bank account in accordance with Company's
standard direct deposit procedures; and


(iv)
On or before April 1, 2015, Company shall pay Executive a bonus based on
Company's fiscal 2014 financial performance, in the amount which is equal to
seventeen percent (17%) of the bonus, if any, that would have otherwise been
payable to Executive pursuant to Company's Annual Incentive Plan had Executive
been employed in his current position and in good standing at the end of
Company’s fiscal year 2014.



The above-referenced severance payments are collectively referred to in this
Agreement as the “Severance Payments.” The Severance Payments shall be subject
to applicable federal, state and local withholding or other charges under
applicable law, but regardless of the amount of withholding, Executive shall be
solely responsible for payment of all personal income taxes, excise taxes,
assessments, charges and penalties associated with the receipt and timing of the
Severance Payments. Executive has been encouraged to seek the advice of his own
tax and legal professionals to determine the extent of any such taxes,
assessments or charges.
Executive shall be entitled to no additional compensation or payments of any
other sort under the Employment Agreement or otherwise except as specifically
set forth in this Agreement.


C.
Prior Equity Compensation Awards.

(i)
Executive’s outstanding stock option awards shall continue to vest in accordance
with their original vesting schedules through March 31, 2017. All of Executive’s
unvested stock options shall, as of March 31, 2017, be immediately cancelled,
null and void.

(ii)
Executive shall have until June 30, 2017 to exercise all stock options that are
vested as of March 31, 2017. As of 3:00 pm Central Time on June 30, 2017, all of
Executive’s vested but unexercised stock options shall be cancelled, null and
void.

(iii)
Those shares of restricted stock referenced on EXHIBIT A attached hereto (the
“Accelerated Restricted Stock”) shall vest in full on the Termination Date. On
the Termination Date or as soon as practicable thereafter, Company shall release
the Accelerated Restricted Stock to Executive, net of the shares required to
satisfy Executive’s tax withholding obligations. All of Executive’s other
unvested restricted stock shall, as of the Termination Date, be immediately
cancelled, null and void.

(iv)
Company shall award no additional stock options or restricted stock to Executive
from or after the date of this Agreement.

D.
Savings Plan. Company maintains the Kohl's Savings Plan (the 401(k) Plan) for
the benefit of eligible employees. The 401(k) Plan is composed of two (2)
accounts for each eligible employee: (i) a savings account to which eligible
employees are permitted to make voluntary contributions which are matched by
Company as provided in the 401(k) Plan; and (ii) a retirement account to which
Company makes contributions to eligible employees. In the event Executive has an
interest in Company's 401(k) Plan,





--------------------------------------------------------------------------------




Executive’s interest is subject to the terms and conditions of the 401(k) Plan
in effect from time to time. Executive authorizes Company to discontinue
Executive’s voluntary contributions to Executive’s savings account in the 401(k)
Plan, effective as of the Separation Date and Company shall make no additional
matching contributions to Executive’s savings account in the 401(k) Plan
effective on or after Separation Date. Executive understands that Company shall
make no distribution from Executive’s 401(k) Plan savings account on or prior to
the Separation Date. For purposes of Executive’s 401(k) Plan retirement account
and matching contributions to Executive’s savings account, Company shall credit
Executive with employment service commencing on the date Executive was hired by
Company and ending on the Separation Date in accordance with the 401(k) Plan
terms and conditions.
E.
Deferred Compensation. In the event Executive has an interest in Company's
Deferred Compensation Plan (“Deferred Compensation Plan”), Executive’s interest
is subject to the terms of redemption contained in the Deferred Compensation
Plan.



F.
Medical Insurance. Executive may, at his option, continue to participate in
Company’s executive health insurance program, as provided to Company’s
executives from time to time (the “Health Insurance Benefits”). In the event of
Executive’s death, the Health Insurance Benefits shall continue to be provided
to Executive’s eligible dependents, in each case for as long as each individual
would have continued to qualify as an eligible dependent under the terms of the
applicable insurance and medical plans had Executive been living.



Company’s responsibility to provide the Health Insurance Benefits described in
the preceding paragraph shall at all times be contingent upon:


(1)
the Health Insurance Benefits being reasonably available to the Company with
respect to Executive and Executive’s Eligible Dependents, as the case may be;
and

(2)
Executive or Executive’s eligible dependants, as the case may be, shall
reimburse the Company for all premiums paid for Executive’s Health Insurance
Benefits, as determined by the Company in good faith from time to time. The
Company shall provide Executive a quarterly invoice for such reimbursement, and
amounts due hereunder may be withheld from other amounts payable to Executive.
The current premium for Executive’s Health Insurance Benefits is $1,208.51 per
month.

Company’s responsibility to provide the Health Insurance Benefits described in
this Section will cease forever on the date on which Executive becomes eligible
for health insurance coverage under another employer’s group health insurance
plan, and, within five (5) calendar days of Executive becoming eligible for
health insurance coverage under another employer’s group health insurance plan,
Executive agrees to inform the Company of such fact in writing.
In no event will the health insurance continuation to be provided by the Company
pursuant to this Agreement in one taxable year affect the amount of health
insurance continuation to be provided in any other taxable year, nor will
Executive’s right to this health insurance continuation be subject to
liquidation or exchange for another benefit.
Company and Executive acknowledge that following the Separation Date, Executive
has the right to elect to continue certain health insurance benefits, with
premiums to be paid by Executive, as provided under the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”). Company shall provide
Executive with written notice explaining Executive’s COBRA rights which arise
from Executive’s separation of employment with Company. It is expressly agreed
that Executive’s COBRA rights shall include the right to continue his
Supplemental Executive Medical Coverage. Executive acknowledges and agrees that
the Company may deduct amounts that Executive is responsible to pay for health
insurance continuation under this Section 2(F) from any Severance Payment
payable to Executive pursuant to Section 2(B), above.


G.
ESOP. In the event Executive has an interest in Company's Executive Stock
Ownership Plan (“ESOP”), Executive’s interest is subject to the terms of
redemption contained in the ESOP. Executive shall have the right to redeem all
stock and receive prompt and full payment from the Company for the shares,
pursuant to the terms of the ESOP.



H.
Outplacement. Executive shall be entitled to outplacement services from an
outplacement service company of the Company’s choosing at a cost not to exceed
Twenty Thousand and no/100 Dollars ($20,000.00), payable directly to such
outplacement service company. Such outplacement services must be performed prior





--------------------------------------------------------------------------------




to April 1, 2015.


Except as otherwise provided in this Agreement, all other employee benefits
shall cease as of the Separation Date.


1.EXECUTIVE’S OBLIGATIONS.
A.
Waiver and General Release by Executive. In exchange for the benefits and
payments to Executive described in this Agreement and to the extent permitted by
law, Executive hereby waives and irrevocably and unconditionally releases,
acquits, and fully and forever discharges Company, its related corporations and
other businesses and each of their past, current and future agents, servants,
officers, directors, stockholders, Executives, and attorneys and their
respective successors and assigns (the “Released Parties”) from and against any
and all claims, liabilities, debts, suits, demands, causes of action or
controversies of any nature whatsoever, for all injuries, losses and damages
(including, but not limited to, punitive damages) whether in law or in equity,
contract or tort or whether judicial or administrative in nature, which arose
prior to the time Executive signs this Agreement. This release covers claims,
whether brought by or on behalf of Executive and whether asserted or unasserted,
whether known or unknown or anticipated or unanticipated by Executive. Executive
further covenants and agrees not to sue Company for any claims referred to in
this paragraph. This release includes, but is not necessarily limited to:



i.
Any and all liability of Company resulting from, arising out of, or connected
with the employment relationship existing between Executive and Company or the
termination of that relationship, including, but not necessarily limited to, any
and all liability based on non-vested salary, vacation, or any other form of
compensation or any and all liability related to the termination of the
Employment Agreement.



ii.
To the extent any of the following statutes are applicable to Company, any and
all liability of Company based on rights or claims arising under Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act of 1967, as amended, the Civil Rights Act of 1991, the Americans With
Disabilities Act, the Rehabilitation Act of 1973, the Executive Retirement
Income Security Act of 1974, the Fair Labor Standards Act, the National Labor
Relations Act, the Labor Management Relations Act, the Federal Family and
Medical Leave Act, the employment laws of the state in which Executive is
employed by Company, and any other applicable federal, state, or local laws,
regulations, and ordinances of any kind;



iii.
Any and all liability of Company arising under any common law claims of wrongful
discharge, breach of any express or implied contract, misrepresentation,
defamation, interference with contract, intentional or negligent infliction of
emotional distress, and any other tort and tort-type claims based on allegations
of injury to Executive’s reputation and any other tort and tort-type personal
injuries; and



iv.
Any and all liability of Company resulting from, arising out of, or connected
with any determinations as to the application of Section 409A of the Code to
this Agreement, the Employment Agreement or the administration of such
agreements based on such determinations.



This release includes any and all matters in connection with or based wholly or
partially upon, without limitation by enumeration, acts of age or other
discrimination, libel, slander, interference with prospective business
relationships, invasion of privacy, or failure to interview, hire or appoint,
allegedly committed against Executive by Company, up to and including the date
on which Executive signs this Agreement, whether such claims are known or
unknown at the time Executive signs this Agreement.


This waiver, release and covenant not to sue does not apply to (i) any benefits
under any Company retirement plan which vested as of the Separation Date; (ii)
any worker's compensation claim Executive may have against Company; (iii) any
rights to indemnification or related expense reimbursement Executive may have
under applicable law or pursuant to the Company’s organizational documents; or
(iv) any benefits to be provided under this Agreement. This release shall not
relieve Executive from any obligations Executive may have now or may incur in
the future on Executive’s Kohl's retail charge account.


B.
Waiver of Reinstatement. Executive waives any and all rights to reinstatement to
employment, and hereby agrees not to reapply for employment with Company, its
successors or related and/or affiliated companies.







--------------------------------------------------------------------------------




C.
Forfeiture of Litigation Benefits. Executive agrees to waive any monetary or
other benefits which may be conferred on Executive in any litigation brought
against Company or any of the Released Parties respecting any claims waived or
released hereunder.



D.
Non-Disparagement. Executive agrees not to engage at any time in any form of
conduct or make any statements or representations, or direct any other person or
entity to engage in any conduct or make any statements or representations, that
disparage, criticize or otherwise impair the reputation of the Company, its
affiliates, parents and subsidiaries and their respective past and present
officers, directors, stockholders, partners, members, agents and employees.
Nothing contained in this Section 3 (D) shall preclude Executive from providing
truthful testimony or statements pursuant to subpoena or other legal process or
in response to inquiries from any government agency or entity.



E.
Return of Property. Executive agrees to immediately return all Company property
under Executive’s possession or control, including but not limited to any
Company-owned vehicle, computer equipment, corporate credit cards, keys,
cellular telephones, and smartphones. Executive shall immediately return to the
Company all documents, records, and materials belonging and/or relating to the
Company, and all copies of all such materials. Executive further agrees to
destroy such records maintained by Executive on Executive’s own computer
equipment.



F.
Voicemail, Email. Company shall discontinue Executive’s voice mail and e-mail
privileges, effective on the Separation Date. Executive shall not have access to
non-public portions of any of Company's facilities after the Separation Date. At
all times between the Separation Date and the date of the last scheduled
Severance Payment, Executive shall provide Company’s Chairman and Human
Resources Department with current contact information including home address,
email address and home and mobile telephone numbers.



G.
Covenant Not to Recruit. Executive hereby covenants and agrees that Executive
will not at any time prior to the Separation Date, and for a period of one (1)
year thereafter, directly or indirectly, whether as an owner, stockholder,
director, officer, partner, employee, agent, provider, consultant, independent
contractor or otherwise; (i) solicit or recruit, or attempt to solicit or
recruit, or assist others in soliciting or recruiting individuals employed by
Company as of the date hereof to accept employment elsewhere; provided, however,
that this clause shall not prohibit Executive from soliciting or recruiting
individuals who, at the time of solicitation or recruiting, no longer work for
Company and whose departure from Company was not attributable directly or
indirectly to Executive; or (ii) provide employment references with respect to
current executives or Executives of Company.



H.
Non-Compete. See Section 10 below.



4.    ACCEPTANCE AND REVOCATION RIGHTS. Company desires to ensure that Executive
voluntarily agrees to the terms contained in this Agreement and does so only
after Executive fully understands them. Accordingly, the following procedures
shall apply:
A.
Executive agrees and acknowledges that Executive has read this Agreement,
understands its contents, and may agree to the terms of this Agreement by
signing and dating it and returning the signed and dated document, via mail,
hand delivery, or overnight delivery, so that it is received by Richard D.
Schepp, Senior Executive Vice President - Human Resources, General Counsel,
within 21 days from the date of Executive’s receipt;



B.
Executive agrees and acknowledges that Executive has been advised by Company to
consult with an attorney and tax consultants prior to signing this Agreement;



C.
Executive agrees and acknowledges that this Agreement provides Executive with
benefits from Company which, in their totality, are greater than those to which
Executive otherwise would be entitled;



D.
Executive understands that this Agreement, at Section 3, above, includes a final
General Release, including a release of all claims under the Age Discrimination
in Employment Act;



E.
Executive understands that Executive has seven (7) days after signing this
Agreement to revoke his acceptance of it. This seven (7) day period is called
the “Revocation Period”. Such revocation will not be





--------------------------------------------------------------------------------




effective unless written notice of the revocation is actually delivered via
mail, hand delivery, or overnight delivery, to Richard D. Schepp on or before
the end of the Revocation Period. If Executive gives timely notice of
Executive’s intention to revoke Executive’s acceptance of the terms set forth in
this Agreement, this Agreement shall become null and void, and all rights and
claims of the parties which would have existed, but for the acceptance of this
Agreement's terms, shall be restored;


F.
This document will not be binding or enforceable unless Executive has signed and
delivered it as provided herein, and has not chosen to exercise Executive’s
revocation rights, as described herein; and



G.
Executive represents and warrants to Company that, in the event Executive
chooses to accept the terms of this Agreement by signing below, the date
appearing alongside Executive’s name on the last page of this document shall be
the actual date and time on which Executive has signed the agreement.
Notwithstanding Executive’s failure to execute this Agreement or Executive’s
revocation of this Agreement in accordance with this paragraph, the terms of
this paragraph will continue to apply.



H.
An executed original of this Agreement shall be returned to Richard D. Schepp,
Senior Executive Vice President - Human Resources, General Counsel, Kohl's
Department Stores, Inc., N56 W17000 Ridgewood Drive, Menomonee Falls, Wisconsin
53051.



5.    REPRESENTATIONS OF EXECUTIVE. Executive represents and warrants to Company
that:
A.
Execution Date. Executive has executed this Agreement on the date set forth
opposite Executive’s name on the signature page hereof; and



B.
Voluntary and Knowing. This Agreement has been carefully read by Executive
following consultation with his legal counsel, and its contents are known and
understood by Executive. Executive has signed this Agreement freely and
voluntarily and intends to be bound by it.



6.    NON-ADMISSION. Neither the negotiations concerning this Agreement, nor the
actual provision of consideration set forth in this document, nor Company's
drafting or execution of this document shall be construed as an acknowledgment
or admission by Company of any liability to Executive or any other individual or
entity or of any wrongdoing under federal, state or local law.
7.    CONFIDENTIALITY
A.
Acknowledgments. Executive acknowledges and agrees that, as an integral part of
its business, the Company has expended a great deal of time, money and effort to
develop and maintain confidential, proprietary and trade secret information to
compete against similar businesses and that this information, if misused or
disclosed, would be harmful to the Company’s business and competitive position
in the marketplace. Executive further acknowledges and agrees that in
Executive’s position with the Company, the Company provided Executive with
access to its confidential, proprietary and trade secret information, strategies
and other confidential business information that would be of considerable value
to competitive businesses. As a result, Executive acknowledges and agrees that
the restrictions contained in this Section 7 are reasonable, appropriate and
necessary for the protection of the Company’s confidential, proprietary and
trade secret information. For purposes of this Section 7, the term “Company”
means Kohl’s Department Stores, Inc. and its parent companies, subsidiaries and
other affiliates.

B.
Confidentiality Obligations. Executive will not directly or indirectly use or
disclose any Trade Secrets unless such information ceases to be deemed a Trade
Secret by means of one of the exceptions set forth in Section 7(C)(3), below.
For a period of two (2) years following the Separation Date, Executive will not
directly or indirectly use or disclose any Confidential Information, unless such
information ceases to be deemed Confidential Information by means of one of the
exceptions set forth in Section 7(C)(3), below.

C.     Definitions.
(i)
Trade Secret. The term “Trade Secret” shall have that meaning set forth under
applicable law. This term is deemed by the Company to specifically include all
of Company’s computer source, object or other code and any confidential
information received from a third party with whom the Company has a binding
agreement restricting disclosure of such confidential information.

(ii)
Confidential Information. The term “Confidential Information” shall mean all
non-Trade Secret or





--------------------------------------------------------------------------------




proprietary information of the Company which has value to the Company and which
is not known to the public or the Company’s competitors, generally, including,
but not limited to, strategic growth plans, pricing policies and strategies,
employment records and policies, operational methods, marketing plans and
strategies, advertising plans and strategies, product development techniques and
plans, business acquisition and divestiture plans, resources, sources of supply,
suppliers and supplier contractual relationships and terms, technical processes,
designs, inventions, research programs and results, source code, short-term and
long-range planning, projections, information systems, sales objectives and
performance, profits and profit margins, and seasonal plans, goals and
objectives.
(iii)
Exclusions. Notwithstanding the foregoing, the terms “Trade Secret” and
“Confidential Information” shall not include, and the obligations set forth in
this Section 7 shall not apply to, any information which: (i) can be
demonstrated by Executive to have been known by Executive prior to Executive’s
employment by the Company; (ii) is or becomes generally available to the public
through no act or omission of Executive; (iii) is obtained by Executive in good
faith from a third party who discloses such information to Executive on a
non-confidential basis without violating any obligation of confidentiality or
secrecy relating to the information disclosed; or (iv) is independently
developed by Executive outside the scope of Executive’s employment without use
of Confidential Information or Trade Secrets.

C.
Confidentiality of this Agreement. Executive agrees that Executive will not
disclose, directly or indirectly, any non-public terms of this Agreement to any
third party; provided, however, that following Executive’s obtaining a promise
of confidentiality for the benefit of the Company from Executive’s tax preparer,
accountant, attorney and spouse, Executive may disclose such terms to such of
these individuals who have made such a promise of confidentiality. This
provision shall not prevent Executive from disclosing such matters in testifying
in any hearing, trial or other legal proceeding where Executive is required to
do so.



8.    ENTIRE AGREEMENT. This Agreement constitutes the complete understanding
between the parties concerning all matters affecting Executive’s employment with
Company and the termination thereof and supersedes all prior agreements,
understandings and practices concerning such matters, including, without
limitation, any prior Employment or Severance Agreement Executive may have had
with Company, the provisions of any Company personnel documents, handbooks or
policies and any prior customs or practices of Company with respect to bonuses,
severance pay, fringe benefits or otherwise. Notwithstanding the foregoing, it
is expressly agreed that Executive shall remain bound by those provisions of
Articles IV and VI of the Employment Agreement subsequent to the termination of
Executive’s employment.
9.     NO PREVAILING PARTY DESIGNATION. The parties agree that this Agreement
shall not be construed to render Executive or Company a “prevailing party”
within the meaning of the Civil Rights Act of 1964, as amended, the Age
Discrimination in Employment Act of 1967, as amended, the Fair Labor Standards
Act, as amended, the laws of the State within which Executive resides or
performs services for Company, Employee Retirement Income Security Act of 1974
(ERISA), as amended, or under any law, statute or ordinance allowing attorneys'
fees and/or costs to a party who “prevails” in any manner or sense, nor shall
this Agreement be deemed to constitute a factor supporting an award of
attorneys' fees and/or costs under any law, statute or ordinance. Except as
expressly provided herein, all parties are responsible for their own attorney's
fees in connection with the presentation and resolution of their disputes.
10.    RESTRICTED SERVICES OBLIGATION
A.
Acknowledgments. Executive acknowledges and agrees that the Company is one of
the leading retail companies in the United States, with department stores
throughout the United States, and that the Company compensates executives like
Executive to, among other things, develop and maintain valuable goodwill and
relationships on the Company’s behalf (including relationships with customers,
suppliers, vendors, employees and other associates) and to maintain business
information for the Company’s exclusive ownership and use. As a result,
Executive acknowledges and agrees that the restrictions contained in this
Section 10 are reasonable, appropriate and necessary for the protection of the
Company’s goodwill, customer, supplier, vendor, employee and other associate
relationships and Confidential Information and Trade Secrets. Executive further
acknowledges and agrees that the restrictions contained in this Section 10 will
not pose an undue hardship on Executive or Executive’s ability to find gainful
employment. For purposes of this Section 10, the term “Company” means Kohl’s
Department Stores, Inc. and its parent companies, subsidiaries and other
affiliates.

B.
Restricted Services Obligation. During the Initial Term and the Renewal Term and
for the one (1) year period following termination, for whatever reason, of
Executive’s employment with the Company, Executive will not, directly or
indirectly, provide Restricted Services (defined below) for or on behalf of any
Competitive Business (defined below) or directly or indirectly, provide any
Competitive Business with any advice or counsel in the nature of the Restricted
Services.





--------------------------------------------------------------------------------




C.
Definitions. For purposes of this Section 10, the following are defined terms:

(i)
Restricted Services. “Restricted Services” shall mean services of any kind or
character comparable to those Executive provided to the Company during the
eighteen (18) month period immediately preceding Executive’s last date of
employment with the Company.

(ii)
Competitive Business. “Competitive Business” shall mean each of the following
entities: J.C. Penney Company, Inc., Macy’s, Inc., The Gap, Inc., Target
Corporation, Sears Holdings Corporation, and any successors, subsidiaries or
affiliates of these entities engaged in the operation of national retail
department stores.

11.    COOPERATION. Following the Separation Date, Executive agrees to take all
reasonable steps to make himself/herself available to and to cooperate with the
Company, at its request, in connection with any legal proceedings or other
matters in which it is or may become involved. Company agrees to pay reasonable
compensation to Executive and to pay all reasonable expenses incurred by
Executive in connection with Executive’s obligations under this Section 11.
12.    NO MODIFICATION. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by Executive and such officer as may be specifically
designated by Company.
13.    FEES AND EXPENSES. Each party hereto shall be solely responsible for its
own legal, accounting and other professional fees and other expenses incurred in
connection with the negotiation, preparation and exercising of this Agreement
and the consummation of the transactions contemplated hereby.
14.    GOVERNING LAW, SUCCESSORS AND ASSIGNS. This Agreement shall be governed
and construed in accordance with the laws of Wisconsin without reference to the
rules of conflict of law and shall be binding upon and inure to the benefit of
the parties hereto and their respective heirs, executors, administrators,
personal representatives, successors and permitted assigns. Any action brought
hereunder shall be prosecuted in the United States District Court for the
Eastern District of Wisconsin or the Circuit Court of Waukesha County,
Wisconsin.
15.    SEVERABILITY. If any provision of this Agreement shall under any
circumstances be deemed invalid or inoperative, this Agreement shall be
construed with the invalid or inoperative provisions deleted, and the rights and
obligations of the parties shall be construed and enforced accordingly, provided
that this provision shall not be construed to contemplate or permit
restructuring of any restrictive covenant contained herein.
16.    REMEDIES. Executive expressly acknowledges and agrees that a violation of
any of the covenants set forth in this Agreement will cause immediate and
irreparable harm to the Company, and that if Executive shall engage in any acts
in violation of this Agreement, Company shall be entitled, in addition to such
other remedies and monetary damages as may be available to it, to an injunction
prohibiting Executive from engaging in any such acts. Nothing in this paragraph
shall be construed to prohibit Company from availing itself of any other remedy
and the parties agree that all remedies available to Company are cumulative.
17.    NOTICES.  Any and all notices, consents, documents or communications
provided for in this Agreement shall be given in writing and shall be personally
delivered, mailed by registered or certified mail (return receipt requested) or
sent by courier, confirmed by receipt, and addressed as follows (or to such
other address as the addressed party may have substituted by notice pursuant
to this Section 17):
If to the Company:
Kohl’s Department Stores, Inc.

N56 W17000 Ridgewood Drive
Menomonee Falls, WI 53051
Attn: Richard D. Schepp, Sr. Executive Vice President- Human Resources, General
Counsel


If to Executive:    Any notice to be given to the Executive may be addressed to
his at the address as
it appears on the payroll records of the Company or any subsidiary thereof.






--------------------------------------------------------------------------------




Such notice, consent, document or communication shall be deemed given upon
personal delivery or receipt at the address of the party stated above or at any
other address specified by such party to the other party in writing, except that
if delivery is refused or cannot be made for any reason, then such notice shall
be deemed given on the third day after it is sent.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
24th day of March, 2014.


KOHL'S DEPARTMENT STORES, INC.


By: /s/ Richard D. Schepp    
Richard D. Schepp        
Senior Executive Vice President - Human Resources, General Counsel        
        




EXECUTIVE


/s/ Donald A. Brennan    
Donald A. Brennan        




--------------------------------------------------------------------------------




EXHIBIT A
ACCELERATED RESTRICTED STOCK*




 Grant #
Grant Date
Originally Scheduled Vest Date
# of Shares Subject to Accelerated Vesting
 
 
 
 
 
 
1132
03/01/2011
03/01/2015
22,523
 
 
 
03/01/2016
22,523
 
 
 
 
 
 
1551
03/28/2011
03/28/2015
4,972
 
 
 
03/28/2016
4,972
 
 
 
 
 
 
1959
03/26/2012
03/26/2015
3,610
 
 
 
03/26/2016
3,610
 
 
 
03/26/2016
3,610
 
 
 
 
 
 
3419
01/13/2014
01/13/2015
3,274
 
 
 
01/13/2016
3,273
 
 
 
01/13/2017
3,274
 
Subtotal
 
 
 


75,641
 
Dividend Shares Attributable to Accelerated Shares
 
 
5,426
 
 
 
 
 
 
Total
 
 
81,067
 



*
In accordance with Section 2(C)(iii) of this Agreement, vesting of these shares
will occur on the Separation Date. On that date or as soon as practicable
thereafter, Company shall release the Accelerated Restricted Stock to Executive,
net of the shares required to satisfy Executive’s tax withholding obligations.
All of Executive’s other unvested restricted stock shall, as of the Separation
Date, be immediately cancelled, null and void. With the exception of this
accelerated vesting, all restricted stock is subject to the terms and conditions
of the applicable Long-Term Incentive Plan and the Award Agreement pursuant to
which the award was made.





